DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “first color” in Line 5-6 should read “first collar” and the limitation “the gap in the second collar” in line 7 should read “the gap in the first collar”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cl. 3, the limitation “both narrow in two dimensions along their length” renders the claim indefinite in the Examiner’s position.  Applicant discusses the varying dimensions of the retention channel and retention member in Paragraph 0028. Specifically, Applicant contemplates two scenarios 1) only the outer surface has gradual narrowing and 2) both the outer and inner surface having gradual narrowing.  In each scenario, it is the Examiner’s understanding that only a single dimension would be narrowed.  For instance, Applicant’s figure 1H illustrates the first scenario (i.e. only the outer surface gradually narrowing the channel) which clearly illustrates a width diameter of the retention channel narrowing.  In the second scenario, if both the inner and outer surface were gradually narrowed towards one another (in Fig. 1H for example), the only dimension effected would be the width.  Therefore, it is unclear what the Applicant is referring to by stating two dimensions narrow along their length.  Is the Applicant referring to both the inner and outer surfaces converging towards one another or is there another scenario which the Applicant intends to be claiming?  For the purpose of examination, the Examiner will interpret the limitation to refer to the scenario laid out in Paragraph 0028 where both the inner and outer surface narrow towards one another along their length. 
Claim limitation “4” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification does not disclose what a “fixation mechanism” is.  Applicant does however disclose a fastening mechanism (100d) in the form of a threaded aperture for receiving a set screw in Paragraph 0025 for example.  However, it is unclear if these structures are the same or different. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breda US 10274111 (hereinafter Breda).
Re. Cl. 1, Breda discloses: A device (100, Fig. 5) for attaching water line to a drain pipe (Col. 3, Lines 9-12 and Lines 17-19), the device comprising a first semi-cylindrical collar member (see Fig. 5-6, portion of 104 with 116 on it, Fig. 5) having a gap (see Fig. 4, where 112 fits to), a second semi-cylindrical collar member (112, Fig. 5) configured to be disposed in the gap in the first collar member (see Fig. 5-6), a retention channel (see Fig. 5, created by 116) on the first collar member for receiving a retention member (118, Fig. 5) on the second collar member (see Fig. 5), and at least one arm (108, 110, Fig. 5) having an aperture therein (see opening in 102, 106, Fig. 5); wherein the retention channel receives the retention member to hold the second collar member in the gap in the first collar member (see Fig. 5).
Re. Cl. 6, Breda discloses: A method of using the device of claim 1 (see rejection of claim 1 above) to attach a water line to a drainpipe (Col. 3, Lines 9-12 and 17-19), comprising the steps of: passing a mid-portion of the drainpipe through the gap in the first collar (Col. 6, Lines 32-42), engaging the retention member of the second collar into the retention channel of the first color (see Fig. 5-6), sliding the second collar into the gap in the second collar (see Fig. 5-6), and inserting a water line into the aperture in the arm (Col. 3, Lines 17-19 and Col. 7, Lines 30-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Breda in view of Rabanin US 2007/0187555 (hereinafter Rabanin).
Re. Cls. 2 and 5, Breda discloses that other manners of connecting the edges of the primary ring (104) can be used, for example a dove-tailed notch mating with a groove (Col. 8, Lines 5-9) but does not explicitly disclose the retention channel narrows along its length in at least one dimension, and wherein the retention member narrows along its length in the at least one dimension (Cl. 2) or the retention channel has an inner edge and an outer edge, wherein the inner edge is parallel to the drainpipe and the outer edge is disposed at an angle to the drainpipe (Cl. 5). Rabanin discloses a clamp for a pipe (1, Fig. 1) which includes a first a first semi-cylindrical collar member (4, Fig. 4) having a gap (see Fig. 4, between 14s), a second semi-cylindrical collar member (3, Fig. 3) configured to be disposed in the gap in the first collar member (see Fig. 1), a retention channel (see Fig. 4, created between 15 and 13) on the first collar member for receiving a retention member (10, Fig. 3) on the second collar member (see Fig. 3), wherein the retention channel receives the retention member to hold the second collar member in the gap in the first collar member (see Fig. 5).  Re. Cl. 2, Rabanin discloses the retention channel narrows along its length in at least one dimension, and wherein the retention member narrows along its length in the at least one dimension (see Fig. 3-5, due to the shape of the wall 15 and 10).  Re. Cl. 5, Rabanin discloses the retention channel has an inner edge (see Fig. 4, where 13 is) and an outer edge (see Fig. 4, where 15 is), wherein the inner edge is parallel to the drainpipe and the outer edge is disposed at an angle to the drainpipe (see Fig. 1 and 4-5, the inner edge 13 is parallel to 9 and 15 is at an angle relative to 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connection mechanism of Breda (e.g. 116 and 118) with the wedge and slot configuration of Rabanin (10 and 15) since Breda states that alternatives can be used (Col. 8, Lines 5-10) and Rabanin discloses another known manner of connecting ring portions together in a pipe clamp.  Furthermore, Rabanin discloses that such a modification securely holds the device onto the tube (Paragraph 0048, Lines 15-17).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Breda in view of Keller US 9927063 (hereinafter Keller).
Re. Cl. 3, Breda discloses that other manners of connecting the edges of the primary ring (104) can be used, for example a dove-tailed notch mating with a groove (Col. 8, Lines 5-9) but does not explicitly disclose the retention channel and the retention member both narrow in two dimensions along their length.  Keller discloses a clamp (Fig. 30a) having a first collar member (2905) and a second collar member (2903) that mate together to form the clamp (see Fig. 30a); the first collar member includes a retention channel (3211, Fig. 33) and the second collar member includes a retention member (2911B, Fig. 33).  Re. Cl. 3, Keller discloses the retention channel and the retention member both narrow in two dimensions along their length (see Fig. 33, d1 compared to d2 and then d3 compared to d4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the connection mechanism of Breda (e.g. 116 and 118) with the wedge and slot configuration of Keller (2911B and 3211) since Breda states that alternatives can be used (Col. 8, Lines 5-10) and Keller discloses another known manner of connecting ring portions together in a pipe clamp.  Furthermore, Keller discloses that such a modification strongly attaches for assembly and strongly attaches to a supporting device without the use of additional hardware (Col. 18, Lines 31-33).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Breda in view of Neuendorf US 5088672 (hereinafter Neuendorf).
Re. Cl. 4, Breda discloses the use of glue to affix the device to the pipes to reduce rattling in use (Col. 7, Lines 42-47) but does not disclose the first collar member further comprises a fixation mechanism.  Neuendorf discloses a pipe clamp (Fig. 3) which includes a first collar (11, Fig. 3) which mates with a second collar (10, Fig. 3) to encircle the pipe (see Fig. 1 and 3).  Re. Cl. 4, Neuendorf discloses the first collar member comprises a fixation mechanism (see 37-38, Fig. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the glue of Breda with the fixation mechanism of Neuendorf since Neuendorf states that such a modification securely attaches the clamp to the pole in a manner where the force is adjustable (Col. 4, Lines 15-18 and Col. 5, Lines 13-17).  Such a modification would provide the added advantage of enabling the user to use the device more than once or move the device as needed since the set screw can be released from and re-engaged with the pipe in a more repeatable manner in comparison with glue, while still reducing any rattling between the pipe and clamp.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Doverspike US 2005/0244230, Patton US 3385545, Roll US 3216025, Senninger US 6061880 and Uruh US 5836130 disclose other known pipe supports that are relevant to Applicant’s claimed invention.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632